Fourth Court of Appeals
                                        San Antonio, Texas
                                             JUDGMENT
                                           No. 04-12-00820-CV
                                           No. 04-12-00871-CV

                                WATERS AT NORTHERN HILLS, LLC
                                    and Lynn Communities, Inc.,
                                            Appellants

                                                 v.
         Bexar County, Texas, City of San Antonio, Texas and Northeast Independent School s
                     BEXAR APPRAISAL DISTRICT, Bexar County, Texas,
             The City of San Antonio, Texas and Northeast Independent School District,
                                             Appellees

                         From the 73rd Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2012-CI-07543 & 2012-CI-18564
                             Honorable Fred Shannon, Judge Presiding 1

          BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s orders granting
appellees’ pleas to the jurisdiction are AFFIRMED. We DENY AS MOOT the Unopposed Motion
for Leave to File Nonsuit of Counterclaim without prejudice to the filing of a nonsuit with the trial
court in the appropriate trial cause number.

           It is ORDERED that appellees recover their costs of appeal from appellants.

           SIGNED October 2, 2013.


                                                      _____________________________
                                                      Sandee Bryan Marion, Justice




1
    Sitting by assignment.